United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3949
                                   ___________

Martin Lindstedt,                          *
                                           *
                    Appellant,             *
                                           *
      v.                                   * Appeal from the United States
                                           * District Court for the Western
Jasper County, MO; Joseph Schoeberl, * District of Missouri.
Judge; Bill Pierce, Sheriff; Gilbert,      *
Deputy; Blaukert, Deputy/Bailiff;          *      [UNPUBLISHED]
Unknown Jasper County Deputies,            *
                                           *
                    Appellees.             *
                                      ___________

                             Submitted: February 1, 2000

                                  Filed: February 10, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Martin Lindstedt was detained for twelve hours in the Jasper County Jail by
Deputy Sheriffs Jerry Gilbert and Kevin Blaukert in connection with a disturbance at
the Jasper County courthouse. Lindstedt filed a complaint against Gilbert, Blaukert,
and Judge Joseph Schoeberl, claiming the detention violated his civil rights. The
district court granted immunity to each defendant and Lindstedt appeals pro se. After
a careful review of the record and the parties' briefs, we conclude arguable probable
cause existed to detain Lindstedt under Mo. Rev. Stat. § 67.315 (1994), Lindstedt's
Fourth Amendment right not to be arrested without probable cause was not violated,
and the district court properly granted summary judgment to all defendants. See
Habiger v. City of Fargo, 80 F.3d 289, 295 (8th Cir. 1996). We also reject Lindstedt's
claim that he was not allowed adequate discovery because he concedes in his brief that
"[t]he facts concerning what happened are pretty well cut and dried, having been
documented in a paper trail left by [Lindstedt] in his battle with [defendants] . . . ." See
National Bank of Commerce v. Dow Chem. Co., 165 F.3d 602, 606 (8th Cir. 1999).
We affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-